 

Exhibit 10.2

AVERY DENNISON CORPORATION

AMENDED AND RESTATED LONG-TERM INCENTIVE UNIT PLAN

WHEREAS, Avery Dennison Corporation (the “Company”) wishes to amend and restate
the Amended and Restated Long-Term Incentive Unit Plan, effective as of January
1, 2017, (the “Effective Date”) by adopting this Amended and Restated Long-Term
Incentive Unit Plan (the “Plan”), effective as of January 1, 2020 (the
“Effective Date”); and

WHEREAS, the Plan was adopted and approved by the Compensation and Executive
Personnel Committee of the Board.

NOW, THEREFORE, the Plan is hereby adopted and approved, effective as of the
Effective Date, as follows:

1.            PURPOSE

The purposes of the Plan for the Company are as follows:

a.



To attract and retain the best possible employee talent;

b.



To permit employees of the Company and the Subsidiaries to share in increases in
share value;

c.



To promote the success of the Company; and

d.



To link employee rewards to Company performance.

2.           DEFINITIONS

a.



Administrator.  “Administrator” means, subject to Section 6(a), the Committee
or, if the Committee has delegated authority hereunder, the Delegate.

b.



Award.  “Award” means an award of a Unit pursuant to the terms of the Plan.

c.



Board.  “Board” means the Board of Directors of the Company.

d.



Business Unit.  “Business Unit” means a group or division of the Company or a
Subsidiary.

e.



Cause.  “Cause” shall mean, with respect to a Participant’s Termination of
Service, unless otherwise provided by the Administrator, (i) “Cause” as defined
in any Individual Agreement to which such Participant is a party, or (ii) if
there is no such Individual Agreement or if it does not define Cause: (A)
conviction of the Participant for committing a felony under federal law or the
law of the state in which such action occurred, (B) willful and deliberate
failure on the part of the Participant to perform his employment duties in any
material respect, or (C) prior to a Change in Control, such other serious events
as shall be determined by the Administrator.  Prior to a Change in Control, the
Administrator shall, unless otherwise provided in an Individual Agreement with a
particular Participant, have the discretion to determine on a reasonable basis
whether “Cause” exists, and its determination shall be final.

f.



CEO.  “CEO” shall have the meaning set forth in Section 6(c).





1



 

g.



Change in Control.  “Change in Control” means “a change in the ownership or
effective control,” or in “the ownership of a substantial portion of the assets
of” the Company, within the meaning of Section 409A, and shall include any of
the following events as such concepts are interpreted under Section 409A:

i.            the date on which a majority of members of the Board is replaced
during any twelve-month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or

ii.           the acquisition, by any one Person, or by Persons acting as a
group, or by a corporation owned by a group of Persons that has entered into a
merger, acquisition, consolidation, purchase, stock acquisition, asset
acquisition, or similar business transaction with the Company, of:

(A)



ownership of stock of the Company, that, together with any stock previously held
by such Person or group, constitutes more than fifty percent (50%) of either (x)
the total fair market value or (y) the total voting power of the stock of the
Company;

(B)



ownership of stock of the Company possessing thirty percent (30%) or more of the
total voting power of the Company, during the twelve-month period ending on the
date of such acquisition; or

(C)



assets from the Company that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Company during the twelve-month period ending on the date of such
acquisition; provided, however, that any transfer of assets to a related person
as defined under Section 409A shall not constitute a Change in Control.

h.



Code.  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.

i.



Committee.  “Committee” shall have the meaning set forth in Section 6(a).

j.



Common Stock.  “Common Stock” means the common stock of the Company.

k.



Delegate.  “Delegate” shall have the meaning set forth in Section 6(c).

l.



Disability.  “Disability” means, with respect to any Participant, unless
otherwise provided by the Administrator, (i) “Disability” as defined in any
Individual Agreement to which such Participant is a party, or (ii) if there is
no such Individual Agreement or it does not define “Disability,” permanent and
total disability as defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (or, if necessary or appropriate due to applicable law, such
other definition as determined by the Administrator in its sole discretion).

m.



Fair Market Value.  “Fair Market Value” of a share of Common Stock as of a given
date shall be (i) the mean between the highest and lowest selling price of a
share of Common Stock during normal business hours on the principal exchange on
which shares of Common Stock are then trading, if any, on such date, or if
shares were not traded on such date, then the mean between the highest and
lowest selling price on the nearest date before and the nearest date after such
valuation date; (ii) if Common Stock is not traded on an exchange, but is
regularly quoted by a recognized





2



 

security dealer, the mean between the closing representative bid and asked
prices for the Common Stock during normal business hours on such date or, if
there are no closing representative bid and asked prices for the Common Stock on
such date, the closing representative bid and asked prices for the Common Stock
on the last preceding date for which such information exists, as reported in The
Wall Street Journal or such other source as the Committee deems reliable; or
(iii) if Common Stock is not publicly traded, the fair market value of a share
of Common Stock as established by the Committee acting in good faith.

n.



Individual Agreement.  “Individual Agreement” means an employment, severance or
similar agreement between a Participant and the Company or one of the
Subsidiaries.

o.



Participant.  “Participant” means any employee of the Company or any of the
Subsidiaries who has been designated as a participant in the Plan in accordance
with Article 3.

p.



Person.  “Person” means an individual, corporation, partnership, limited
liability company, trust, unincorporated association, government or any agency
or political subdivision thereof, or any other legal entity.

q.



Performance-Based Compensation. “Performance-Based Compensation” means any
compensation that is intended to qualify as “performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.

r.



Performance Criteria.  “Performance Criteria” mean the criteria (and
adjustments) that the Administrator selects for an Award in establishing the
Performance Goal or Performance Goals for a Performance Period, determined as
follows:

(a) The Performance Criteria used to establish Performance Goals shall be
limited to the following: net earnings (either before or after one or more of
the following: (i) interest, (ii) taxes, (iii) depreciation, (iv) amortization
and (v) non-cash equity-based compensation expense), earnings per share,
adjusted earnings per share, price per share of common stock, gross sales, net
sales, organic sales growth, return on sales, net income, net income after tax,
adjusted net income, gross income, operating income, gross or net profit or
operating margin, return on sales, cash flow or free cash flow, expenses,
economic profit, unit volume, market share, return on equity, return on assets
or return on net assets, working capital, change in working capital, return on
capital (or invested capital) and the cost of capital, total stockholder return,
productivity, operating efficiency, implementation or completion of critical
projects, regulatory body approval for commercialization of product, customer
satisfaction, through put (i.e., net sales less the sum of (x) direct material
costs and (y) purchase price variances), dividends per share (or appreciation in
and/or maintenance of dividends), and economic value added.

(b) The Administrator, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Those adjustments may include, without limitation, one or
more of the following: (i) items related to a change in applicable accounting
standards; (ii) items relating to financing and debt activities and
transactions; (iii) expenses for restructuring, integration or productivity
initiatives; (iv) other non-operating items; (v) items related or attributable
to acquisitions or the business operations of any entity acquired by the Company
or any Subsidiary during the Performance Period; (vi) items related to the sale
or disposal of a business or segment of a business; (vii) items related to
discontinued operations that do not qualify as a segment of a business under
applicable accounting standards; (viii) items attributable to any stock
dividend, stock split, combination or exchange of stock occurring during the
Performance Period; (ix) any other items of significant income or expense





3



 

which are determined to be appropriate adjustments; (x) items relating to
unusual or infrequent corporate transactions, events or developments; (xi) items
related to amortization of acquired intangible assets; (xii) items that are
outside the scope of the Company’s core, ongoing business activities; (xiii)
items related to acquire in-process research and development; (xiv) items
relating to major licensing or partnership arrangements; (xv) items relating to
asset impairment charges; (xvi) items relating to gains or losses for
litigation, arbitration and contractual settlements; (xvii) items attributable
to expenses incurred in connection with a reduction in force or early retirement
initiative; (xviii) items relating to foreign exchange or currency transactions
and/or fluctuations; or (xix) items relating to any other unusual or
nonrecurring events (including, without limitation, a force majeure) or changes
in tax law or other applicable law or business conditions. For all Awards
intended to qualify as Performance-Based Compensation, such determinations shall
be made within the time prescribed by, and otherwise in compliance with, Section
162(m) of the Code.

s.



Performance Goals.  “Performance Goals” mean, for a Performance Period, one or
more goals established in writing by the Administrator for the Performance
Period based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish the Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to applicable accounting standards.

t.



Performance Period.  “Performance Period” means one or more periods of time,
that may vary and overlap, as the Administrator may select, over which the
attainment of one or more Performance Goals will be measured to determine a
Participant’s right to, vesting of, and/or payment of an Award.

u.



Retirement.  “Retirement” means, unless otherwise determined by the
Administrator,  (i) with respect to a Participant who is employee, such
Participant’s termination of active employment with the Company or a Subsidiary
thereof, on or after age 55 with 10 or more years of service; provided that in
no event shall such Participant’s termination of employment with the Company or
a Subsidiary be deemed a Retirement if such termination of employment results
from (or is in connection with) (i) a termination for Cause (or otherwise occurs
at a time when events or circumstances constituting “Cause” exist) or (ii) the
disaffiliation from the Company or a Subsidiary of all or part of the assets or
stock of the Company, a Subsidiary or the Business Unit in which such
Participant is employed (including, without limitation, as a result of a public
offering, spin-off or sale).

v.



Section 409A.  “Section 409A” means Section 409A of the Code along with the
Department of Treasury Regulations and other interpretive guidance issued
thereunder, including, without limitation, any related regulations or other
guidance that may be issued.

w.



Subsidiary.  “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing 33% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain, as well as partnerships and limited liability
companies in which the Company holds a 33% or more interest.

x.



Termination of Service.  “Termination of Service” of (i) a Participant who is an
employee shall mean the termination of the employee‑employer relationship
between such Participant and the Company or a Subsidiary for any reason,
including a termination by resignation, discharge, death, Disability or
Retirement; but excluding (A) terminations where there is a simultaneous





4



 

reemployment or continuing employment by the Company or a Subsidiary and (B)
temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Company and Subsidiaries; but excluding (A)
terminations where there is a simultaneous commencement of or continuing service
by the Company or a Subsidiary and (B) temporary absences from service because
of illness, vacation or leave of absence.  In addition, a Participant employed
or engaged by a Subsidiary shall be deemed to incur a Termination of Service
upon a disaffiliation of that Subsidiary, unless such Participant immediately
thereafter becomes or remains an employee of the Company or one of its
continuing Subsidiaries.  The Administrator shall determine the effect of all
matters and questions relating to Termination of Service.

y.



Unit.  “Unit” means a right to receive a cash payment equal to the value of one
share of Common Stock, subject to the terms set forth herein.

z.



Unit Payment.  “Unit Payment” means, with respect to any Unit(s) that vest, an
amount in cash equal to the product of (i) the aggregate number of such vested
Unit(s) and (ii) the Fair Market Value of a share of Common Stock as of the date
of vesting.

3.           PARTICIPATION AND UNIT GRANTS

a.



Participation.  Participation in the Plan is limited to employees of the Company
and the Subsidiaries who have been designated as Participants by the
Administrator.

b.



Unit Grants.  The Administrator shall, in its discretion, (i) select the
employees who will be Participants; (ii) determine the number of Units to be
granted to each Participant; and (iii) determine the terms and conditions of the
Awards, consistent with the Plan.  As a condition to any grant, each Participant
shall, as reasonably requested by the Company, enter into any documentation
necessary or appropriate to effect the intent of such Award.   Following the
grant of any Units to a Participant, the Company shall provide such Participant
with written notice of his or her Award in such form as determined by the
Company.

4.           TERMS OF UNITS

a.           Vesting.  Except as otherwise determined in writing by the
Administrator:

i.



As of the date of grant of Units to a Participant, all such Units shall be
unvested.

ii.



Except as set forth in Section 4(b), at the time of grant, the Administrator
shall specify the date or dates on which the Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate, including, without limitation, vesting based upon the Participant’s
service to the Company or any Subsidiary, one or more Performance Criteria,
Company performance, individual performance or other specific criteria, in each
case on a specified date or dates or over any period or periods, as determined
by the Administrator.

b.          Termination of Service.  Except as otherwise determined by the
Administrator:

i.



Other than as set forth in Section 4(b)(ii), all unvested Units shall be
automatically forfeited, for no consideration, on the date of a Termination of
Service.

ii.



In the event of Termination of Service by reason of Participant’s death or
Disability or Retirement occurring at least one year after the date of grant of
Units to such Participant,





5



 

all unvested Units shall become vested as of the date of such Termination of
Service.

c.          Change in Control.  In the event of a Change in Control, all
outstanding Units shall continue in effect or an equivalent award shall be
substituted therefor by the successor corporation or parent or subsidiary of the
successor corporation. In the event that the Units continue in effect or an
equivalent award is substituted, and a Participant incurs a Termination of
Service without Cause upon or within 24 months following the Change in Control,
then all unvested Units held by such Participant shall become vested as of the
date of such Termination of Service.

5.           TIMING AND AMOUNT OF UNIT PAYMENT

a.



Timing of Unit Payment.  The Company shall pay the applicable Participant the
Unit Payment within two and one-half (2 ½) months following the date of vesting
of the applicable Unit(s) as provided in Section 4 (or, if required by
applicable law, such earlier date as determined by the Administrator). 
Notwithstanding the prior sentence, (i) to the extent the Award is subject to
Section 409A, no Unit Payment shall be made to the Participant as a result of
his or her Termination of Service unless such Termination of Service qualifies
as a “separation from service” as defined in Section 409A, and (ii) if the
Participant is determined at the time of his or her separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed settlement of the Award is required in order to avoid a
prohibited distribution under Section 409A, such settlement shall be made on the
earlier of (A) the expiration of the six-month period measured from the date of
the Participant’s “separation from service” (as defined in Section 409A) or
(B) the date of the Participant’s death. The determination of whether the
Participant is a “specified employee” shall be made by the Company in accordance
with the terms of Section 409A.

b.



Forfeiture of Vested Units.  Immediately following payment of the Unit Payment
with respect to vested Units, the Participant shall forfeit such vested Units
for no consideration and they shall be of no further value whatsoever.

6.           PLAN ADMINISTRATION

a.



General Administration.  This Plan will be administered by the Compensation and
Executive Personnel Committee of the Board or any successor committee of the
Board with similar responsibilities (the “Committee”).

b.



Powers of the Committee.  The Committee shall have the authority to conduct the
general administration of this Plan in accordance with its provisions.  The
Committee, among other things, shall have the power to make Awards and set the
terms and conditions for such Awards (including any vesting condition,
restriction or limitation (which may be related to the performance of the
Participant, the Company or any Subsidiary) and any vesting acceleration or
forfeiture waiver regarding any Award), based on such factors as the Committee
shall determine; to modify, amend or adjust the terms and conditions of any
Award, at any time or from time to time; and to determine to what extent and
under what circumstances amounts payable with respect to an Award shall be
deferred.  The Committee shall have the power to interpret this Plan and the
Awards made hereunder, to adopt such rules and procedures for the
administration, interpretation, and application of this Plan as are consistent
therewith, and to interpret, amend or revoke any such rules and
procedures.  Awards under this Plan need not be the same with respect to all
Participants. Any determination made by the Committee or pursuant to delegated
authority pursuant to the provisions of the Plan with respect to any Award shall
be made in the sole discretion of the Committee or any Delegate at the time of
the grant of the Award or, unless in contravention of any express term of





6



 

the Plan, at any time thereafter.  All decisions made by the Committee or any
Delegate pursuant to the provisions of the Plan shall be final and binding on
all persons, including, without limitation, the Company and the Participants.

c.



Delegation.  The Committee may delegate to the Chief Executive Officer of the
Company (the “CEO”) authority to make decisions pursuant to, and interpretations
of, the Plan, and authority to grant Awards and establish terms and conditions
related to such Awards to any Participant other than any executive officer of
the Company, subject to any limitations the Committee may impose. Following any
such delegation of authority from the Committee, the CEO may further delegate
authority to (i) Chief Financial Officer or (ii) the Chief Human Resources
Officer (the CEO or such delegate, the “Delegate”) to take actions related to
the granting of Awards and to other Plan matters.  The Delegate shall have full
power and authority delegated by the Committee to the CEO, subject to any
limitation the CEO may impose.

d.



Any authority granted to the Committee under this Plan may also be exercised by
the full Board, except with respect to matters which under applicable law or the
rules of any securities exchange or automated quotation system on which the
shares of Common Stock are listed, quoted or traded are required to be
determined in the sole discretion of the Committee.  To the extent that any
permitted action taken by the Board conflicts with action taken by the
Administrator, the Board action shall control.

7.           MISCELLANEOUS PROVISIONS

a.



Not Transferable.  Except as otherwise permitted by the Administrator, (i) the
Awards may not be sold, pledged, assigned, or transferred in any manner, other
than by will or the laws of descent and distribution; (ii) no Award or interest
or right therein shall be subject to the debts, contracts or engagements of the
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy); and (iii) any
attempted disposition of an Award shall be null and void and of no effect.

b.



Unfunded Status of Plan.  It is presently intended that the Plan constitutes an
“unfunded” plan for incentive compensation.  The Administrator may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to make payments; provided that, unless the Administrator otherwise
determines, the existence of such trusts or other arrangements is consistent
with the “unfunded” status of the Plan.

c.



Amendment, Suspension, or Termination.  The Committee may amend, suspend or
terminate the Plan, in whole or in part, at any time, if, in the sole judgment
of the Committee, such action is in the best interests of the Company; provided
that, except as set forth in Section 7(f), no amendment, suspension or
termination shall impair the rights of a Participant under Awards previously
granted without such Participant’s consent.  The Administrator may amend the
terms of any Award after it is granted, prospectively or retroactively, with or
without any Participant’s consent.

d.



Adjustments for Extraordinary Events.

i.



In the event of any stock dividend, stock split, reverse stock split,
combination or exchange of shares, recapitalization, merger, consolidation,
acquisition of property or shares, separation, spin-off, reorganization, stock
rights offering, liquidation, disaffiliation of a Subsidiary or other
distribution (other than cash dividends which are not extraordinary





7



 

dividends) of Company assets to stockholders, or any other change affecting the
shares of Common Stock or the share price of the Common Stock, the Committee may
make adjustments, if any, to reflect such change with respect to: (A) the number
and kind of Units subject to outstanding Awards; and (B) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable terms and conditions of payment with respect thereto).

ii.



For the avoidance of doubt, (A) the Units are not equity interest in the Company
or any Subsidiary and (B) the existence of the Plan and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any
issuance of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

e.



Adjustments for Foreign Laws.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries other than the United
States in which the Company and the Subsidiaries operate or have Participants,
or in order to comply with the requirements of any foreign securities exchange,
the Committee, in its sole discretion, shall have the power and authority to:
(i) determine which Subsidiaries shall be covered by the Plan; (ii) determine
which employees outside the United States are eligible to participate in the
Plan; (iii) modify the terms and conditions of any Award granted to Participants
to comply with applicable foreign laws; (iv) establish subplans and modify the
terms of, and procedures related to, the Awards, to the extent such actions may
be necessary or advisable; and (v) take any action, before or after an Award is
made, that it deems advisable to obtain approval or comply with any necessary or
appropriate local governmental regulatory exemptions, approvals or similar
regulation. For purposes of the Plan, all references to foreign laws, rules,
regulations or taxes shall be references to the laws, rules, regulations and
taxes of any applicable jurisdiction other than the United States or a political
subdivision thereof.

f.



Section 409A. The Plan and the Awards, in form and operation, are intended to be
exempt from or comply with Section 409A; provided that, to the extent that the
Committee determines that the Plan or any Awards are subject to Section 409A and
the terms of the Plan or any such Awards are inconsistent with Section 409A,
then the terms of the Plan and such Awards will be automatically deemed to be
amended and construed so as to be in compliance.  The Committee may make any
amendments to the Plan or to any outstanding Awards or adopt policies and
procedures (including, without limitation, amendments, policies and procedures
with retroactive effect), or take any other actions, that the Committee
determines are necessary or appropriate to (i) exempt the Awards from Section
409A and/or preserve the intended tax treatment of the benefits provided with
respect to the Awards or (ii) comply with the requirements of Section 409A.  No
provision of this Plan or any Award shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from a Participant or any other Person to the Company, a Subsidiary or any
of their respective employees or agents.

g.



Clawback.  In the case of fraud or other intentional misconduct on the part of a
Participant (or any other event or circumstance set forth in any clawback policy
implemented by the Company or any Subsidiary, including, without limitation, any
claw-back policy adopted to comply with the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules





8



 

or regulations promulgated thereunder (including, without limitation, any
listing rules or standards resulting therefrom)) that necessitates a restatement
of the Company's or any Subsidiary’s financial results (including, without
limitation, any accounting restatement due to the material noncompliance with
any financial reporting requirement), such Participant will be required to
reimburse the Company or a Subsidiary for any Unit Payments paid to such
Participant in excess of the amount that would have been paid based on the
restated financial results, as determined by the Company or any Subsidiary
pursuant to any applicable claw-back policy or otherwise.

h.



Relationship to other Benefits. No payment pursuant to the Plan or any Award
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

i.



Titles.  Section and Article titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Plan.

j.



Validity.  In the event that any provision of the Plan is held to be invalid,
void or unenforceable, the same will not affect, in any respect whatsoever, the
validity of any other provision of the Plan.

k.



Withholding Tax.  No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income tax purposes with respect to an Award under the Plan, such a
Participant shall pay to the Company or the applicable Subsidiary, or make
arrangements satisfactory to the Company or such Subsidiary regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount.  The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company and the Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to such a
Participant.

l.



Effect of the Plan.  The adoption of this Plan shall not affect any other
compensation or incentive plans in effect for the Company or any
Subsidiary.  Nothing in this Plan shall be construed to limit the right of the
Company to establish any other forms of incentives or compensation for employees
of the Company or any Subsidiary.  Nothing in this Plan or with respect to any
Award thereunder shall confer upon any Participant any right to continue in the
employ or engagement of the Company or any Subsidiary or interfere with or
restrict in any way the rights of the Company and the Subsidiaries, which are
hereby expressly reserved, to discharge any Participant at any time for any
reason whatsoever, with or without Cause.

m.



Applicable Law.  The Plan will be governed in accordance with the laws of the
State of Delaware, without giving effect to any principles of conflicts of law,
whether of the State of Delaware or any other jurisdiction.

9

